916 F.2d 714
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Edward WOOLSEY, also known as Tom Patrick, Defendant-Appellant.
No. 90-5983.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and JOINER, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Appellee moves to dismiss the appeal and for an enlargement of time in which to file a brief and joint appendix.  Appellant moves for the appointment of counsel.


3
Review of the record discloses that on April 3, 1990, appellant was charged with a variety of state and federal criminal offenses.  Due to his behavior during his initial appearance before the court, however, the United States District Court for the Middle District of Tennessee instituted proceedings pursuant to 18 U.S.C. Sec. 4241 to determine appellant's competence to stand trial.  Upon the completion of a psychological evaluation, a magistrate after a hearing determined that appellant was incompetent to stand trial and recommended that he be confined to the Butner Federal Correctional Institution for further treatment for a period not to exceed four months pursuant to 18 U.S.C. Sec. 4241(d).  The district court subsequently adopted that recommendation and appellant filed this appeal.


4
This court lacks jurisdiction over the appeal.  District court orders temporarily committing persons found to be incompetent to stand trial for further treatment under 18 U.S.C. Sec. 4241 are not sufficiently final to be the subject of an immediate appeal.  Rather, any appeal must await the entry of an order directing commitment pursuant to 18 U.S.C. Sec. 4247.   United States v. Cheama, 730 F.2d 1383, 1385-86 (10th Cir.1984).


5
Accordingly, it is ORDERED that the motion to dismiss is granted and the appeal is dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.  The motions for an enlargement of time and the appointment of counsel are denied as moot.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation